Title: From Alexander Hamilton to Louis André Pichon, 10 May 1802
From: Hamilton, Alexander
To: Pichon, Louis André



New York May 10. 1802
Sir

The inclosed was put into my hands by Capt Du Buisson, when lately I was about to make a journey to the City of Washington, with the suggestion that you had desired it as a voucher for his right to receive 3000 francs from the Armateurs of the Peggy and which sum he informed me you would be willing to pay out of funds in deposit with you on account of that Vessel and her Cargo. The interruption of my journey, by an accident, has deprived me of the pleasure of delivering you the paper myself. I therefore now forward it by post.
If you think fit to remit to me the sum claimed it shall be paid to Captain Du Buisson and a receipt from him shall be transmitted to you.
Do me the favour to present my respectful Compliments to Madame Pichon and to accept yourself the assurances of the distinguished consideration with which
I have the honor to be   Sir Yr. very obed. servt

A Hamilton
Mr. De Pichon &c.

